n! 1 c,
                         0 7
                           ;'ra
                            A,lUittiAIN                               11/23/2020



                                                                 Case Number: DA 20-0465




           IN THE SUPREME COURT OF THE STATE OF
                       MONTANA


                          No. DA 20-0465


SIEBEN RANCH COMPANY, )
                           )
Plaintiff and Appellee,    )
                           )                 ORDER
      v.                   )
                           )
RANDALL G. ADAMS, a/k/a    )
RANDY ADAMS, a/k/a RAY     )
ADAMS; and LEE McDonald, )
                           )
Defendants and Appellants. )
                           )


     Defendant and Appellant pursuant to rule 26(1),

M.R.App.P., moves for an extension of time in which to file and

serve his opening brief in this matter and there being no objection

from Plaintiff and Appellee;

     IT IS HEREBY ORDERED that the Defendant and

Appellant is granted an extension of time until January 4, 2021,

in which to file and serve his opening brief in this matter.
     The Clerk is directed to mail true copies of this order to all

counsel of record.
                     23
     DATED this        day of November, 2020.